United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1765
                                    ___________

T.F.; G.F.; S.F., a minor, by his mother *
and next friend, G.F.,                   *
                                         *
       Plaintiffs - Appellants,          *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Missouri.
Special School District of St. Louis     *
County; Missouri Department of           *
Elementary and Secondary Education, *
                                         *
       Defendants - Appellees.           *
                                    ___________

                              Submitted: January 11, 2006
                                 Filed: June 2, 2006
                                  ___________

Before LOKEN, Chief Judge, McMILLIAN* and MELLOY, Circuit Judges.
                             ___________

LOKEN, Chief Judge.

       The parents of S.F., a student with educational disabilities, unilaterally placed
their son in out-of-state private residential schools after the Special School District

      *
        The Honorable Theodore McMillian died on January 18, 2006. This opinion
is being filed by the remaining judges of the panel pursuant to 8th Cir. Rule 47E. The
opinion is consistent with the views expressed by Judge McMillian at the conference
following the oral argument.
of St. Louis (“the District”) refused to place S.F. in a full-time residential program.
The family commenced these proceedings seeking relief under the Individuals with
Disabilities in Education Act (“IDEA”), 20 U.S.C. §§ 1400 et seq., on the ground that
the District had denied S.F. a free appropriate public education. A Missouri hearing
panel and the district court1 denied all relief. The family appeals the denial of their
claim for reimbursement of the out-of-state private school tuition. We review this
mixed question of law and fact de novo. Missouri Dep’t of Elem. & Secondary Educ.
v. Springfield R-12 Sch. Dist., 358 F.3d 992, 998 (8th Cir. 2004). But we must give
“due weight” to the outcome of the administrative proceedings and must be “careful
to avoid imposing [our] view of preferable educational methods upon the States.”
Board of Educ. v. Rowley, 458 U.S. 176, 206-07 (1982). Applying this deferential
standard, we agree with the district court that the District provided S.F. a free
appropriate public education. We therefore affirm.

                                          I.

       S.F. suffers from disabling psychological conditions that have been diagnosed
as including pervasive developmental disorder, oppositional defiant disorder,
obsessive compulsive disorder, and attention deficit/hyperactivity disorder. His
educational assessments include language impaired, learning disabled in written
expression, and “educational autism.” S.F. attended local public schools through the
fourth grade, participating in mainstream classrooms and receiving several hours of
special education services per week under individualized education programs
(“IEPs”) developed by the District. Behavioral problems developed in the third grade
and continued in the fourth grade. Though his fourth grade teacher recommended
that S.F. move on to fifth grade, his parents instead enrolled him in the Churchill
School, a private school for children with learning disabilities. S.F. performed well


      1
        The HONORABLE CATHERINE D. PERRY, United States District Judge
for the Eastern District of Missouri.

                                         -2-
at Churchill in the fifth grade, but his behavior deteriorated in the sixth grade. His
parents then enrolled him at Metropolitan School, another private school for children
with learning disabilities. The parents did not use the IEP process in placing S.F. at
Churchill and then at Metropolitan.

       S.F. attended Metropolitan for seventh grade. His academic performance was
satisfactory but behavior problems persisted. Metropolitan told the parents that S.F.
should attend a different school for eighth grade but agreed he could attend
Metropolitan the first semester while the parents arranged a different placement. S.F.
was sent home or suspended for bad behavior so often during the first half of eighth
grade (the fall of 2001) that he was essentially home schooled. The parents withdrew
S.F. from Metropolitan at the end of that semester and sought services from the
District, which helped arrange an interim homebound instruction program for the
second half of eighth grade. At the end of that semester, S.F.'s special education
teachers said that he had progressed academically and was well-behaved.

       In early 2002, the District completed a re-evaluation of S.F. and began
discussing an IEP for the upcoming ninth grade school year with his parents. The
parents argued that a full-time residential program was the only way S.F. could
receive a free appropriate public education. When the District disagreed, the parents
asked the Missouri Department of Elementary and Secondary Education (“the
Department”) for a due process hearing. The District completed its proposed IEP on
May 27, 2002. The plan called for S.F. to spend fourteen hours per week in Project
Achieve at S.F.’s local public high school and twelve and a half hours at Epworth
Center, a nearby private facility, with an additional four hours of language therapy,
social work, and psychological counseling.

      Unhappy with the IEP, and convinced that S.F. needed a full-time residential
program, the parents enrolled S.F. at Pathways School, a private residential institution
in Pennsylvania. S.F. was at Pathways from June until November 2002, when the

                                          -3-
school decided it was not a good fit because S.F. had not progressed and had negative
interactions with other students. The parents then enrolled S.F. in the Chamberlain
School, a private residential facility in Massachusetts. In February 2003, S.F. and his
parents amended their request for a due process hearing, seeking reimbursement for
tuition and other expenses at Churchill, Metropolitan, Pathways, and Chamberlain.2

       After a hearing, the three-member administrative panel unanimously denied
relief. The panel first denied the claim for reimbursement of tuition at Churchill and
Metropolitan on the ground that the District was providing S.F. a free appropriate
public education when the parents withdrew him from public school after fourth
grade. The parents sought judicial review of that decision but abandoned this claim
in the district court. The panel then denied the claim for reimbursement of tuition at
Pathways and Chamberlain on the ground that the May 2002 IEP provided S.F. a free
appropriate public education. In reviewing this decision, the district court allowed
the parents to supplement the administrative record and granted the District’s motion
to join the Department as a defendant. See Springfield, 358 F.3d at 998, 1000-02.
The court then granted defendants' motion for summary judgment, giving “due
weight” to the findings of the educational experts on the administrative panel and
concluding that the May 2002 IEP was reasonably calculated to provide S.F. some
educational benefit. The family appeals that decision.

                                           II.

       The IDEA as amended in 1997 “does not require a local educational agency to
pay for the cost of education . . . at a private school or facility if that agency made a
free appropriate public education available to the child and the parents elected to
place the child in such private school or facility.” Jasa v. Millard Pub. Sch. Dist. No.
17, 206 F.3d 813, 815 (8th Cir. 2000), quoting 20 U.S.C. § 1412(a)(10)(C)(i).


      2
       The tuition at Chamberlain is $100,000 per year.

                                          -4-
Therefore, parents who unilaterally “enroll their child in private school without the
approval of the public school district do so with the risk they will not receive
reimbursement for their costs.” Fort Zumwalt Sch. Dist. v. Clynes, 119 F.3d 607,
611-12 (8th Cir. 1997), cert. denied, 523 U.S. 1137 (1998).

       A child receives a free appropriate public education if he receives
“personalized instruction with sufficient support services to permit the child to benefit
educationally from that instruction.” Rowley, 458 U.S. at 203. The IDEA requires
that public school districts offer eligible children “instruction and supportive services
reasonably calculated to provide some educational benefit.” Springfield, 358 F.3d
at 999 n.7. The statute also requires that students with disabilities be educated in the
“least restrictive environment,” 20 U.S.C. § 1412(a)(5)(A), reflecting a “strong
preference” that disabled children attend regular classes with non-disabled children
and a presumption in favor of placement in the public schools. Independent Sch.
Dist. No. 283 v. S.D., 88 F.3d 556, 561 (8th Cir. 1996). “[C]hildren who can be
mainstreamed should be mainstreamed, if not for the entire day, then for part of the
day; similarly, children should be provided with an education close to their home, and
residential placements should be resorted to only if these attempts fail or are plainly
untenable.” Evans v. Dist. No. 17, 841 F.2d 824, 832 (8th Cir. 1988).

       The focus of this appeal is whether the District’s May 2002 IEP offered S.F.
a free appropriate public education in the ninth grade. But the context is unusual.
S.F.’s parents unilaterally withdrew S.F. from the public schools four years earlier,
when they placed him at Churchill, a private school, for the fifth grade. The hearing
panel concluded that the District provided S.F. a free appropriate public education in
the fourth grade. That ruling is not challenged on appeal. Thereafter, the Churchill
and Metropolitan private schools could not deal with S.F.’s behavioral problems.
S.F.’s experiences at Churchill and Metropolitan led his parents to conclude that he
could only receive meaningful educational benefits through placement in a full-time
residential program. But the District and its IEP team were not part of this process.

                                          -5-
Only when S.F. was in effect expelled from Metropolitan during eighth grade did the
parents turn for help to the District, which had always been willing to provide S.F.
placement in its public schools. The immediate result was an interim homebound
program in which, according to his special education teachers, S.F. advanced
academically and was well-behaved.

       Based on its re-evaluation and S.F.’s progress in the homebound program, the
District again proposed a public school IEP in May 2002. As the district court noted,
this IEP “offered S.F. a unique combination of services that he had not previously
experienced.” Project Achieve offered small classes to minimize S.F.’s problematic
interactions with other students and one-on-one instruction of the kind which helped
S.F. in the homebound program, supervised by a teacher experienced in educating
children with disabilities. The program included therapeutic elements not offered at
Churchill or Metropolitan and speech and language pathology instruction to help
S.F.’s written expression. Offering the program at S.F.’s local public high school
provided an opportunity to take mainstream classes if he progressed. The additional
program at Epworth offered small classes, staff experienced in dealing with children
with similar disabilities, and therapy programs designed to address S.F.’s educational
needs and behavioral problems. Epworth has treated many students with pervasive
developmental disorders, including educational autism.

       On appeal, the family argues that the May 2002 IEP was not sufficiently
tailored to S.F.’s unique needs because the District did not adequately research his
experiences at Churchill and Metropolitan and did not communicate with S.F.’s
mental health care providers in deciding not to offer a full-time residential program.
But this is not a case where all the experts “reached the conclusion that a residential
placement is necessary in order for [S.F.] to get an education.” Indep. Sch. Dist. No.
284 v. A.C., 258 F.3d 769, 777 (8th Cir. 2001). The District’s IEP team provided S.F.
a free appropriate public education through the fourth grade, were denied that
opportunity in the fifth through eighth grades, and then proposed a unique

                                         -6-
combination of public school special education services for the ninth grade. The
experts on the administrative panel found that the IEP focused on S.F.’s individual
needs and provided him a free appropriate public education. We “must defer to the
judgment of education experts who craft and review a child's IEP so long as the child
receives some educational benefit and is educated alongside his non-disabled
classmates to the maximum extent possible.” Gill v. Columbia 93 Sch. Dist., 217
F.3d 1027, 1038 (8th Cir. 2000).

       S.F.’s parents rejected the IEP, concluding that only a full-time residential
placement would provide their son “meaningful” education benefit. But “IDEA
mandates individualized ‘appropriate’ education for disabled children, it does not
require a school district to provide a child with the specific educational placement
that [his] parents prefer.” Blackmon v. Springfield R-XII Sch. Dist., 198 F.3d 648,
658 (8th Cir. 1999). The May 2002 IEP offered unique services tailored to S.F.’s
needs. That may not have satisfied S.F.’s parents, but it satisfied the requirements of
IDEA. As we said in Evans, 841 F.3d at 832:

             There was no guarantee that the programs proposed by Millard
      [Public Schools] would have accommodated Christine. However, the
      school district should have had the opportunity, and to an extent had the
      duty, to try these less restrictive alternatives before recommending a
      residential placement.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -7-